Citation Nr: 0315721	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the service-connected 
back strain, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO).  The Board remanded the case in May 1999 for 
additional development of the record.


FINDING OF FACT

The veteran's lumbar spine disability is manifested by 
complaints of constant severe pain, limitation of lumbar 
spine motion, and pronounced symptoms of intervertebral disc 
syndrome with characteristic pain and demonstrable muscle 
spasm and neurological findings, with little intermittent 
relief.


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for back 
strain, paravertebral myositis, left L5 radiculopathy are 
met.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United 


States Court of Appeals for the Federal Circuit has ruled 
that the retroactive effective date provision of the Act 
applies only to the amendments to 38 U.S.C.A. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  
For the claim to reopen, the version of the appropriate 
regulation in effect prior to August 29, 2001, will be 
applied.  See 38 C.F.R. § 3.156(a).

The veteran's claim was received in March 1997.  There is no 
issue as to provision of a form or instructions for applying 
for the benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

With his March 1997 claim, the veteran submitted copies of 
private outpatient treatment records of the Family Practice 
Center, dated from August 1990 to January 1997.  In August 
2001, the veteran submitted a partially illegible note from 
Dr. Diaz Perez, of the Family Practice center.  The legible 
portion indicates discogenic disease and radiculopathy.  The 
veteran submitted a statement with that document requesting 
that VA treatment records for the previous two years be 
obtained.  By letter dated in March 2002, the RO advised the 
veteran of the VCAA.  He was advised that the VA would assist 
him in obtaining evidence necessary to establish entitlement 
to benefits.  He was asked to identify both private and VA 
treatment records regarding the service-connected back 
condition and requested to submit signed release forms for 
any private records.  He was also advised the RO had 
requested copies of records from the Social Security 
Administration and the Puerto Rico Army National Guard.  The 
RO has obtained copies of the records of the Social Security 
Administration and copies of VA outpatient treatment records 
dated from August 1999 to March 2003.  The veteran was also 
notified of the provisions of the VCAA, and the implementing 
regulations, in the March 2003 supplemental statement of case 
regarding the issue on appeal.  The veteran has not 
identified any additional medical records pertinent to his 
claim.  Thus, the veteran was notified that he should provide 
information (who treated him) and the RO would get the 
records.  The veteran has not identified any additional 
medical records that have not been obtained which are 
pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA outpatient treatment records and Social 
Security records.  The veteran has submitted copies of 
private treatment records and he has not identified any 
additional VA or private treatment records with regard to his 
claim.  There is no reasonable possibility further assistance 
might substantiate the claim.  See 38 U.S.C.A. § 5103A(2) 
(West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in April 
1997 and February 2003.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the March 2003 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal.

II.  Increased rating

The veteran seeks an increased rating for the service-
connected back strain, paravertebral myositis, left L5 
radiculopathy, currently evaluated as 40 percent disabling 
under Diagnostic Code 5295, pertaining to lumbosacral strain.  
The RO has also evaluated the back disability under the 
rating criteria of Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, in determining that a rating in 
excess of 40 percent was not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

The current 40 percent evaluation is the maximum schedular 
evaluation available under the rating criteria for 
lumbosacral strain, Diagnostic Code 5295, and for limitation 
of lumbar spine motion, Diagnostic Code 5292.  The Board 
notes that because ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Code 5289 is not for 
application.  38 C.F.R. Part 4 (2002).  Moreover, since the 
veteran has not suffered a fracture of bones of the lumbar 
segment of the spine, 38 C.F.R. Part 4, Diagnostic Code 5285 
is also not for application in this case.

However, the veteran's service-connected lumbar spine 
disorder also encompasses a herniated disc and degenerative 
disc disease, and it is thus appropriate to consider his 
evaluation under Diagnostic Code 5293, intervertebral disc 
syndrome.  If the criteria are met, a 60 percent rating is 
available under Diagnostic Code 5293.

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows: 
postoperative, cured (0 percent); mild (10 percent); 
moderate; recurring attacks (20 percent); severe; recurring 
attacks with intermittent relief (40 percent); and 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months (10 percent).  67 Fed. Reg. 
54,345, 54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  VAOPGCPREC 3-2000; see also 38 
U.S.C.A. § 5110(g) (West 2002).  

Disability ratings under Diagnostic Code 5293 must consider 
painful motion and related factors articulated in sections 
4.40, 4.45, and 4.59, because limitation of motion is an 
element of degenerative disc disease.  VAOPGCPREC 36-97.

After a full review of the record, the Board concludes that a 
60 percent rating is warranted for the veteran's lumbar spine 
disability under the old criteria of Diagnostic Code 5293.  
The medical evidence shows that the veteran has complaints of 
constant severe low back pain.  VA examinations in April 1997 
and in February 2003 both show evidence of lumbosacral 
paravertebral muscle spasm with painful and limited motion of 
the lumbar spine.  There was diminished pinprick and positive 
straight leg raising and Laseque sign on neurological 
examinations.  The April 1997 examination report noted that 
there was left L3-L4 herniated nucleus pulposus and 
discogenic disease with a clinical left L3-L4-L5-S1 lumbar 
radiculopathy.  The diagnoses on examination in February 2003 
included left L3-L4 herniated nucleus pulposus and 
degenerative disc disease of L2-L3, L4-L5 and L5-S1 and left 
L5 radiculopathy.  VA outpatient records dated from August 
1999 to March 2003 show that the veteran was seen on numerous 
occasions for complaints of severe back pain.  Given the 
credible evidence of pain with little intermittent relief, 
limitation of motion, and persistent symptoms compatible with 
disc disease, and giving the benefit of any reasonable doubt 
to the veteran, it is appropriate to assign a 60 percent 
evaluation to the veteran's lumbar spine disability under the 
criteria of Diagnostic Code 5293.  Sixty percent is the 
highest rating available under this code.  

Assigning the highest schedular rating available under 
Diagnostic Code 5293 effectuates the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), requiring consideration of 38 
C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional 
loss due to pain, etc.) in evaluating a joint rated on 
limitation of motion.


ORDER

Entitlement to a 60 percent rating for back strain, 
paravertebral myositis, left L5 radiculopathy is granted, 
subject to the applicable criteria governing payment of 
monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


